 

Exhibit 10.20

FORM OF
RESTRICTED STOCK UNIT GRANT NOTICE
UNDER THE
COREPOINT LODGING Inc.
2018 OMNIBUS INCENTIVE PLAN
(Non-Employee Directors)

CorePoint Lodging Inc. (the “Company”), pursuant to the CorePoint Lodging Inc.
2018 Omnibus Incentive Plan (the “Plan”), hereby grants to the Participant set
forth below the number of Restricted Stock Units set forth below in full
satisfaction of the grants required to be made pursuant to the terms of the
Employee Matters Agreement between the Company and La Quinta Holdings Inc.,
dated January 17, 2018 (the “EMA”) in respect of certain LQ RSUs granted to such
Participant under the Amended and Restated La Quinta Holdings Inc. 2014 Omnibus
Incentive Plan.  The Restricted Stock Units are subject to all of the terms and
conditions as set forth herein, in the Restricted Stock Unit Agreement (attached
hereto or previously provided to the Participant in connection with a prior
grant), and in the Plan, all of which are incorporated herein in their
entirety.  For purposes of the Plan, the Restricted Stock Units granted
hereunder shall be considered a Substitute Award.  Capitalized terms not
otherwise defined herein shall have the meaning set forth in the Plan.

Participant:

[Insert Participant’s Name]

Number of Restricted Stock Units

[Insert Number]

Vesting Schedule:

Provided the Participant has not undergone a Termination at the time of each
applicable vesting date (or event):

 

•

[One third (1/3) of the Restricted Stock Units will vest on [●];

 

•

One third (1/3) of the Restricted Stock Units will vest on [●]; and

 

•

One third (1/3) of the Restricted Stock Units will vest on [●];]

 

•

[One half (1/2) of the Restricted Stock Units will vest on [●]; and

 

•

One half (1/2) of the Restricted Stock Units will vest on [●];]

 

•

[All of the Restricted Stock Units will vest on [●];]

provided, however, that in the event that (i) the Participant undergoes a
Termination as a result of such Participant’s death or Disability, or (ii) a
Change in Control occurs prior to the applicable vesting date, such Participant
shall fully vest in such Participant’s Restricted Stock Units.

***

--------------------------------------------------------------------------------

 

THE UNDERSIGNED PARTICIPANT ACKNOWLEDGES RECEIPT OF THIS RESTRICTED STOCK UNIT
GRANT NOTICE, THE RESTRICTED STOCK UNIT AGREEMENT AND THE PLAN, AND, AS AN
EXPRESS CONDITION TO THE GRANT OF RESTRICTED STOCK UNITS HEREUNDER, AGREES TO BE
BOUND BY THE TERMS OF THIS RESTRICTED STOCK UNIT GRANT NOTICE, THE RESTRICTED
STOCK UNIT AGREEMENT AND THE PLAN.1


COREPOINT LODGING Inc.Participant

 

________________________________________________________________
By: Mark M. Chloupek[  ]
Title: General Counsel

 

 

1 

To the extent that the Company has established, either itself or through a
third-party plan administrator, the ability to accept this award electronically,
such acceptance shall constitute the Participant’s signature hereto.

[Signature Page to Restricted Stock Unit Award]

--------------------------------------------------------------------------------

 

RESTRICTED STOCK UNIT AGREEMENT
UNDER THE
COREPOINT LODGING Inc.
2018 OMNIBUS INCENTIVE PLAN

Pursuant to the Restricted Stock Unit Grant Notice (the “Grant Notice”)
delivered to the Participant (as defined in the Grant Notice), and subject to
the terms of this Restricted Stock Unit Agreement (this “Restricted Stock Unit
Agreement”) and the CorePoint Lodging Inc. 2018 Omnibus Incentive Plan, as it
may be amended and restated from time to time (the “Plan”), CorePoint Lodging
Inc. (the “Company”) and the Participant agree as follows.  Capitalized terms
not otherwise defined herein shall have the same meaning as set forth in the
Plan.

1.Grant of Restricted Stock Units.  Subject to the terms and conditions set
forth herein and in the Plan, the Company hereby grants to the Participant the
number of Restricted Stock Units provided in the Grant Notice (with each
Restricted Stock Unit representing an unfunded, unsecured right to receive one
share of Common Stock).  The Company may make one or more additional grants of
Restricted Stock Units to the Participant under this Restricted Stock Unit
Agreement by providing the Participant with a new Grant Notice, which may also
include any terms and conditions differing from this Restricted Stock Unit
Agreement to the extent provided therein.  The Company reserves all rights with
respect to the granting of additional Restricted Stock Units hereunder and makes
no implied promise to grant additional Restricted Stock Units.

2.Vesting.  Subject to the conditions contained herein and the Plan, the
Restricted Stock Units shall vest as provided in the Grant
Notice.  Notwithstanding such vesting, the Restricted Period applicable to any
Restricted Stock Unit shall extend beyond vesting through the date of the
Participant’s Termination; provided, however, that if such Termination does not
constitute a “separation from service” within the meaning of Section 409A of the
Code, the Restricted Period shall extend through the date of such Participant’s
“separation from service”.

3.Dividend Equivalents.  The Restricted Stock Units shall be entitled to be
credited with dividend equivalent payments upon the payment by the Company of
dividends on shares of Common Stock.  Such dividend equivalents will be provided
in shares of Common Stock having a Fair Market Value equal to the amount of such
applicable dividends, and shall be shall be payable at the same time as the
Restricted Stock Units are settled in accordance with Section 4 below.  In the
event that any Restricted Stock Unit is forfeited by its terms, the Participant
shall have no right to dividend equivalent payments in respect of such forfeited
Restricted Stock Units.

4.Settlement of Restricted Stock Units.  The provisions of Section 8(d)(ii) of
the Plan are incorporated herein by reference and made a part hereof.

5.Treatment of Restricted Stock Units Upon Termination.  Unless otherwise
provided by the Committee, in the event of the Participant’s Termination for any
reason:

(a)all vesting with respect to the Restricted Stock Units shall cease (after
taking into account any vesting of Restricted Stock Units as set forth in the
Grant Notice); and

(b)the unvested Restricted Stock Units shall be forfeited to the Company by the
Participant for no consideration as of the date of such Termination.

6.Company; Participant.

 

--------------------------------------------------------------------------------

4

(a)The term “Company” as used in this Restricted Stock Unit Agreement with
reference to employment or service shall include the Company and its
subsidiaries.

(b)Whenever the word “Participant” is used in any provision of this Restricted
Stock Unit Agreement under circumstances where the provision should logically be
construed to apply to the executors, the administrators, or the person or
persons to whom the Restricted Stock Units may be transferred by will or by the
laws of descent and distribution, the word “Participant” shall be deemed to
include such person or persons.

7.Non-Transferability.  The Restricted Stock Units are not transferable by the
Participant except to Permitted Transferees in accordance with Section 14(b) of
the Plan.  Except as otherwise provided herein, no assignment or transfer of the
Restricted Stock Units, or of the rights represented thereby, whether voluntary
or involuntary, by operation of law or otherwise, shall vest in the assignee or
transferee any interest or right herein whatsoever, but immediately upon such
assignment or transfer the Restricted Stock Units shall terminate and become of
no further effect.

8.Rights as Stockholder.  The Participant or a permitted transferee of the
Restricted Stock Units shall have no rights as a stockholder with respect to any
share of Common Stock underlying a Restricted Stock Unit unless and until the
Participant shall have become the holder of record or the beneficial owner of
such Common Stock, and no adjustment shall be made for dividends or
distributions or other rights in respect of such share of Common Stock for which
the record date is prior to the date upon which the Participant shall become the
holder of record or the beneficial owner thereof.

9.Tax Withholding. The provisions of Section 14(d) of the Plan are incorporated
herein by reference and made a part hereof.

10.Notice.  Every notice or other communication relating to this Restricted
Stock Unit Agreement between the Company and the Participant shall be in
writing, and shall be mailed to or delivered to the party for whom it is
intended at such address as may from time to time be designated by it in a
notice mailed or delivered to the other party as herein provided; provided that,
unless and until some other address be so designated, all notices or
communications by the Participant to the Company shall be mailed or delivered to
the Company at its principal executive office, to the attention of the Company
General Counsel, and all notices or communications by the Company to the
Participant may be given to the Participant personally or may be mailed to the
Participant at the Participant’s last known address, as reflected in the
Company’s records.  Notwithstanding the above, all notices and communications
between the Participant and any third-party plan administrator shall be mailed,
delivered, transmitted or sent in accordance with the procedures established by
such third-party plan administrator and communicated to the Participant from
time to time.

11.No Right to Continued Service.  This Restricted Stock Unit Agreement does not
confer upon the Participant any right to continue as an employee or service
provider to the Company.

12.Binding Effect.  This Restricted Stock Unit Agreement shall be binding upon
the heirs, executors, administrators and successors of the parties hereto.

13.Waiver and Amendments.  Except as otherwise set forth in Section 13 of the
Plan, any waiver, alteration, amendment or modification of any of the terms of
this Restricted Stock Unit Agreement shall be valid only if made in writing and
signed by the parties hereto; provided, however, that any such waiver,
alteration, amendment or modification is consented to on the Company’s behalf by
the Committee.  No waiver by either of the parties hereto of their rights
hereunder shall be deemed to

 

--------------------------------------------------------------------------------

5

constitute a waiver with respect to any subsequent occurrences or transactions
hereunder unless such waiver specifically states that it is to be construed as a
continuing waiver.

14.Governing Law.  This Restricted Stock Unit Agreement shall be construed and
interpreted in accordance with the laws of the State of Maryland, without regard
to the principles of conflicts of law thereof.  Notwithstanding anything
contained in this Restricted Stock Unit Agreement, the Grant Notice or the Plan
to the contrary, if any suit or claim is instituted by the Participant or the
Company relating to this Restricted Stock Unit Agreement, the Grant Notice or
the Plan, the Participant hereby submits to the exclusive jurisdiction of and
venue in the courts of Maryland.

15.Plan.  The terms and provisions of the Plan are incorporated herein by
reference.  In the event of a conflict or inconsistency between the terms and
provisions of the Plan and the provisions of this Restricted Stock Unit
Agreement, the Plan shall govern and control.

16.Section 409A.  It is intended that the Restricted Stock Units granted
hereunder shall be compliant with Section 409A of the Code and shall be
interpreted as such.

17.Substitute Award.  The Restricted Stock Units granted to the Participant as
provided in the Grant Notice shall be considered a Substitute Award for purposes
of the Plan.

 

 